DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/08/2022.
Applicant’s election without traverse of Species A in the reply filed on 7/08/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” is which is interpreted to be a--controller or processor-- ( Claim 11) in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumer US 20180134396 A1.
Re claim 1, Blumer teach a power supply arrangement (PSA) for an aircraft having an electrical system and an environmental control system (130) (ECS) operatively connected to a cabin of the aircraft (figs, paras 13-20), the PSA comprising: at least one propelling engine (122, 124, para 17); a secondary power unit (SPU) having a rotary engine (102, “gas turbine engine” para 16, 116), at least one generator (114) in driving engagement with the rotary engine and operatively connectable to the electrical system of the aircraft , and at least one load compressor (112) operatively connected to the rotary engine and pneumatically connected to a pneumatic circuit connectable to the ECS of the aircraft (para 13-20), the PSA having a propelling configuration in which the at least one propelling engine and the SPU are both powered and a hotel configuration in which the at least one propelling engine is unpowered while the SPU is powered, the pneumatic circuit pneumatically disconnected from the at least one propelling engine in both of the hotel and propelling configurations to offer multiple modes with APU driven compressors (para 13-20, noting during initial climb, the main engine is not pnematically driving the air supply and thus in two modes the limitations are met for the limitation “the pneumatic circuit pneumatically disconnected from the at least one propelling engine in both of the hotel and propelling configurations”).
Re claim 2, Blumer teach the at least one load compressor is in driving engagement with the rotary engine (para 16).  
Re claim 3, Blumer teach at least one backup-load compressor and at least one motor drive in driving engagement with the at least one backup-load compressor, the SPU operable in a normal configuration in which the at least one load compressor is driven by the rotary engine and an adverse configuration in which the rotary engine is inoperative and in which the at least one backup-load compressor is driven by the at least one motor drive electrically connected to an engine generator of the at least one propelling engine (para 18, noting the prior art is capable of meeting the limitations of the claim).  
Re claim 5, Blumer teach at least one motor drive electrically connected to the at least one generator, the at least one load compressor in driving engagement with the at least one motor drive (para 18, noting the prior art is capable of meeting the limitations of the claim).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer in view of Albero FR 3025183 A1.
Re claim 4,  Blumer teach the at least one backup-load compressor includes two backup- load compressors and the at least one electric motor includes two electric motors each drivingly engaged to a respective one of the two backup-load compressors (para 18, noting each compressor having an electric motor is well known in the art).
Additionally ,  Albero teach the at least one backup-load compressor includes two backup- load compressors and the at least one electric motor includes two electric motors (4A, 4B) each drivingly engaged to a respective one of the two backup-load compressors (fig 2) to provide to electric units.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple units as taught by Albero in the Blumer invention in order to advantageously allow such that the compressors are mechanically driven by the electric units or turbine.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer in view of Hoffjan US 20180037327 A1.
Re claim 7, Blumer teach the at least one propelling engine is operable in a starting configuration in which a pneumatic starter of the at least one propelling engine is pneumatically connected to the at least one load compressor via the pneumatic circuit (para 18).  
Blumer fail to explicitly teach a pneumatic starter.
Hoffjan teach a pneumatic starter to start the engine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a pneumatic starter as taught by Hoffjan in the Blumer invention in order to advantageously allow for the engine to start with air.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer in view of ZHU US 20210179275 A1.
Re claim 8, Blumer fail to explicitly teach the valve.
ZHU teach the pneumatic circuit includes a cabin outflow valve (255) pneumatically connected to the cabin of the aircraft and to an engine air inlet of the rotary engine (noting that the primary reference teach engine bleed air as a source for air and thus in the instant combination the claim limitations are met) to control pressure in a cabin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the valve as taught by ZHU in the Blumer invention in order to advantageously allow for pressurised and conditioned air to the aircraft cabin 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer in view of Stieger US 10450074 B2.
Re claim 9, Blumer teach the rotary engine is part of an engine assembly including a compressor and a turbine in driving engagement with the compressor, the turbine having a turbine shaft in driving engagement with an engine shaft of the rotary engine for compounding power with the engine shaft (paras 6-9) , but fail to teach the shaft.
Stieger teach the rotary engine is part of an engine assembly including a compressor and a turbine in driving engagement with the compressor, the turbine having a turbine shaft in driving engagement with an engine shaft of the rotary engine for compounding power with the engine shaft (fig 7) to provide an engine system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the linkage as taught by Stieger in the Blumer invention in order to advantageously allow for  two shaft gas turbine engines, employing a fan and a low pressure compressor mounted to a common shaft, and a high pressure compressor mounted to a further shaft. The auxiliary gas turbine engine may mechanically drive the air cycle machine compressor.
 Re claim 10, Stieger teach the engine shaft and the turbine shaft are in driving engagement with a gearbox, the at least one generator drivingly engaged to the gearbox (597, figs) to provide an engine system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the linkage as taught by Stieger in the Blumer, as modified, invention in order to advantageously allow for  two shaft gas turbine engines, employing a fan and a low pressure compressor mounted to a common shaft, and a high pressure compressor mounted to a further shaft. The auxiliary gas turbine engine may mechanically drive the air cycle machine compressor.

Claim(s) 11-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer in view of  Fagundes US 11059593 B2.
Re claim 11, Blumer teach a control system for a power supply arrangement of an aircraft having an environmental control system (ECS), at least one propelling engine, and a secondary power unit (SPU) operatively connected to at least one load compressor (see the rejection of claim 1).
Blumer fail to explicitly teach details of the controller.
Fagundes teach the control system comprising: a processing unit  (604) and a computer-readable medium (602) having instructions stored thereon executable by the processing unit for: obtaining data about air requirements of the ECS (col 8); determining operating parameters of the at least one load compressor in function of the obtained data (claim 1, col 9 ) to control the compressed air ratios.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controller as taught by Fagundes in the Blumer invention in order to advantageously allow for a defined or variable ratio to be determined by air quality monitoring and/or by an air management system. 
When combined, the references teach and operating the at least one load compressor with the SPU at the determined operating parameters to supply compressed air to the ECS where the at least one propelling engine is powered or unpowered (noting the system of the primary reference is run using the controller of the modifying reference, and the primary reference teach “to supply compressed air to the ECS where the at least one propelling engine is powered or unpowered” see the rejection of claim 1).  
Re claim 12, Fagundes teach   wherein the obtaining the data includes obtaining a target air pressure and a target air temperature of air within a cabin of the aircraft (see the rejection of claim 11).  
Re claim 13, Blumer teach the driving the at least one load compressor includes drivingly engaging the at least one load compressor with a rotary engine of the secondary power unit or driving the at least one load compressor with a motor drive electrically connected to at least one generator drivingly engaged to the rotary engine (paras 13-20).  
Re claim 17, Blumer teach  receiving a request to start the at least one propelling engine; and starting the at least one propelling engine with the SPU (para 23, noting a request to start is a natural condition of starting an engine, even if the request to start is considered to be the source of drive from the APU).  
Re claim 19, Blumer teach determining that the SPU is in an adverse condition; and powering the at least one load compressor with the at least one propelling engine (see the rejection of claim 11, noting adverse is a broad term and the non grounded condition is considered adverse broadly, paras 13-20 ).  
Re claim 20, Blumer teach the powering of the at least one load compressor includes: drivingly engaging a shaft of the at least one propelling engine to an engine generator; and electrically powering at least one motor drive in driving engagement with the at least one load compressor with the engine generator (paras 13-20, para 23 and 25).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer, as modified by Fagundes, in view of  Nicks US 20190061957 A1.
 	Re claim 14, Blumer , as modified, fail to explicitly teach details of the controls.
Nicks teach the obtaining the data and the determining the operating parameters of the at least one load compressor includes periodically obtaining the data and determining the operating parameters during all flight phases of the aircraft (para 47, noting the instant combination is capable of meeting the intended use limitations) to operate the controller during different phases of flight.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by Nicks in the Blumer , as modified, invention in order to advantageously allow for periodic monitoring during different phases of flight.
For clarity, the recitation “…periodically obtaining the data and determining the operating parameters during all flight phases of the aircraft …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of   meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
 
 	Re claim 15, Blumer , as modified, teach the computer readable medium further has instructions stored thereon for continuously adjusting a mass flow rate and a temperature of compressed air outputted from the at least one load compressor throughout all flight phases of the aircraft.  
It is noted that nay adjustment of flow between different modes and or temperatures meet the claim limitations, since the controller will be adjusting the mass and temperature during different phases of flight , see the rejections of claim 11, 14 )
For clarity, the recitation “…the computer readable medium further has instructions stored thereon for continuously adjusting a mass flow rate and a temperature of compressed air outputted from the at least one load compressor throughout all flight phases of the aircraft …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of   meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer, as modified by Fagundes,  in view of  Ricordeau US 20170284408 A1.
Re claim 16, Blumer, as modified, fail to explicitly teach the determination.
Ricordeau teach the determining of the operating parameters of the at least one load compressor includes determining a rotational speed of the at least one compressor and/or a geometry of the at least one load compressor to measure airlfow (para 63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the determination as taught by Ricordeau in the Blumer, as modified,  invention in order to advantageously allow provide control using only the compressor speed determined depending on the operating rule of the compressor, without involving a measurement of the flows .
  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumer, as modified by Fagundes,  in view of  PARMENTIER US 20160332736 A1
Re claim 18, Blumer, as modified, fail to teach the starting.
PARMENTIER teach  the starting the at least one propelling engine includes pneumatically driving a shaft of the at least one propelling engine with compressed air from the at least one load compressor or electrically driving the shaft of the at least one propelling engine with electrical power generated by the at least one generator (para 41) to start an engine.  
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the starting as taught by PARMENTIER in the Blumer, as modified,  invention in order to advantageously allow for pneumatic starting of a main engine.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763